United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-514
Issued: June 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 21, 2012 appellant filed a timely appeal from a November 28, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $836.82; and (2) whether OWCP properly denied waiver of the overpayment.
On appeal appellant generally asserts that the overpayment should be waived.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 16, 2011 appellant, then a 53-year-old part-time flexible mail handler, filed a
traumatic injury claim, alleging that on May 6, 2011 she injured her right shoulder and arm when
she fell at work. She stopped work on May 12, 2011. The claim was accepted for right shoulder
sprain, right impingement syndrome and partial right rotator cuff tear. Appellant received
continuation of pay and compensation and was placed on the periodic compensation rolls. On
January 4, 2012 she had arthroscopic repair of the right shoulder.
Appellant returned to modified duty for approximately 40 hours a week effective
June 18, 2012. The record indicates that appellant continued to receive wage-loss compensation
for the period June 18 through 30, 2012.
By letter dated October 15, 2012, OWCP issued a preliminary determination that
appellant received an overpayment in compensation in the amount of $836.82 because she
continued to receive disability compensation after her return to work. It explained the
calculation of the overpayment and found her at fault in its creation. Appellant was provided an
overpayment action request form and an overpayment questionnaire. An overpayment
worksheet indicated that she received net compensation of $1,043.83 for this period when she
should have received $56.93. Appellant received credits for health benefits and basic and
optional life insurance, which yielded an overpayment of compensation of $836.82.
Appellant did not agree that she was at fault and requested a decision based on the written
record. She also submitted an overpayment questionnaire listing income of $4,000.00 and
expenses totaling $3,282.00.
On November 28, 2012 OWCP finalized the overpayment decision. It found that
appellant was not at fault in the creation of the overpayment but that she did not meet the criteria
necessary to waive the overpayment as her residual income was $718.00. OWCP ordered
repayment at the rate of $75.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.3 Section 10.500 of OWCP’s regulations provide that “compensation for
wage loss due to disability is available only for any periods during which an employee’s work-

2

5 U.S.C. § 8102(a).

3

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

2

related medical condition prevents him or her from earning the wages earned before the workrelated injury.”4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $836.82. The record supports that she returned to the employing establishment effective
June 18, 2012, but received wage-loss compensation payment for the period June 18 to 30, 2012.
As noted, both FECA and implementing regulations of OWCP provide that a claimant may not
receive wage-loss compensation concurrently with a federal salary or other remuneration.5 An
overpayment worksheet properly indicated that, as a result, appellant received an overpayment of
compensation of $836.82 the period in question.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”6 Section 10.438 of OWCP regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good
conscience.7 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.8
OWCP procedures provide that an individual is deemed to need substantially all of his or
her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.9

4

20 C.F.R. § 10.500.

5

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

6

5 U.S.C. § 8129.

7

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
8

20 C.F.R. § 10.438.

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Chapter 6.200.6(b) (June 2009).

3

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.10
Appellant furnished OWCP an overpayment questionnaire that listed income of
$4,000.00 and expenses of $3,282.00. OWCP procedures provide that an individual is deemed
to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00.11 In
this case, including the income of both appellant and her husband, the difference between current
income and household living expenses is $718.00. The Board thus finds that, as appellant’s
monthly income exceeds her documented reasonable monthly expenses by $718.00, she is not
entitled to waiver as she does not need substantially all of her income to meet current ordinary
and necessary expenses.12
The Board therefore finds that OWCP properly concluded that recovery of the
overpayment would not cause financial hardship to appellant and thus defeat the purpose of
FECA. Moreover, as appellant made no argument that she gave up a valuable right or changed
her position for the worse in reliance on the overpaid compensation, OWCP properly determined
that recovery would not be against equity and good conscience. OWCP properly denied waiver
of the overpayment.
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.13 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.14
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $836.82 and that OWCP properly denied waiver of the overpayment.

10

20 C.F.R. §§ 10.436, 10.437.

11

Supra note 9.

12

See R.M., Docket No. 07-1066 (issued February 6, 2009).

13

Cheryl Thomas, 55 ECAB 610 (2004).

14

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

